Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: “a spin-charge conversion layer” as without it no conversion will happen. 

Claims 2-4, 7-10, 22-29 are also rejected being dependent on rejected independent claims 1, 21.

Claims 1-4, 7-10, 22-29 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites in line 5 “a second conversion node …a magnet layer” and in in line 8 “a second magnet layer” is not clear. Are there two different magnet layer for the second conversion node? The disclosure shows only one. Appropriate correction is required.

Claim 1 defines “a connector applied with the charge current output from the first conversion node” is ambiguous. “A connector transmitting the charge current from the first conversion node to the second conversion node” is suggested.

Claim 1 defines in line 3 “the charge current” has antecedent issue.

Claim 1 defines in line 5 “the magnetization” has antecedent issue.

Claim 1 defines in line 3 “the magnetic anisotropy energy” has antecedent issue.

Claim 2 defines “a first portion of the connector” and “a second portion of the connector” is not clear what first portion or second portion it refers to. Appropriate correction/clarification is required.

Claim 2 defines “the spin-charge conversion layer” has antecedent issue.

Claim 8 defines “a cladding magnet layer covering the bottom and the sides of the connector” is indefinite as it has antecedent issues and as the disclosure in Fig. 1 shows only a portion of a bottom and sides of the connector is covered by the cladding magnet layer 150 but the claim language can be interpreted as for the whole connector 170 which is not disclosed/shown. Appropriate correction is required.

Claim 22 defines in last line “the spin current injection layer is a non-magnetic insulating layer” is indefinite as it was already defined in claim 21 which claim 22 depends from.
 
Claim 29 defines “wherein the first conversion node further includes a current transmission layer formed on one surface of the first magnet layer” indefinite as the disclosure in Fig. 2B shows a current transmission layer 141 formed on one surface of the second magnet layer of the second conversion node. 

Claims 2-4, 7-10, 23-29 are also rejected being dependent on rejected independent claims 1, 22.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim 21 is rejected under 35 U.S.C. 103 as being obvious over Buhrman et al. (CN 107004440 A)

Regarding claim 21: Buhrman teaches in Fig. 1A about a spin logic device comprising:
a first conversion node including a spin current injection layer, which is a non- magnetic insulating layer (page 39 teaches a thin non-magnetic insulating layer between 110 and SHE layer 104) and injected with spin current 116 according to an input source 120, and converts the spin current into a charge current 111 and outputs the charge current (as shown).

Claims 21 are rejected under 35 U.S.C. 103 as being obvious over Nikonov et al (WO 2017/044109 A1) in view of Buhrman et al. (CN `07004440 A)

Regarding claim 21: Nikonov teaches in Fig. 2-3 about a spin logic device comprising:
a first conversion node including a spin current injection layer 203, which is a non- magnetic insulating layer (ferromagnetic insulator is a can be a non-magnetic insulating layer as evidenced by Buhrman in page 39) and injected with spin current Ic according to an input source (would have a source to provide Ic ), and converts the spin current into a charge current Is and outputs the charge current (as shown).

Claims 21-22, 27-29 are rejected under 35 U.S.C. 103 as being obvious over Manipatruni et al et al (US 2017/0243917 A1) in view of Buhrman et al. (CN `07004440 A)


Regarding claim 21: Manipatruni  teaches in Fig. 1-3 about a spin logic device comprising:
a first conversion node including a spin current injection layer 1410, which is a non- magnetic insulating layer and injected with spin current Idrive according to an input source (Vdd), and converts the spin current into a charge current Iscand outputs the charge current (as shown).

Manipatruni does not teaches a spin current injection layer, which is a non- magnetic insulating layer.

Burhman teaches in Fig. 1 and page 39 about a spin current injection layer, which is a non- magnetic insulating layer between a magnetic layer 110 and charge conversion layer 104.

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to substitute Manipatruni’s layer 1410 with Burhman’s non-magnetic layer to ensure effective to produce a spin-polarized current in the SHE metal layer  and to prevent or reduce the charging current leakage in the SHE metal layer (Burhman, page 39).

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have non-magnetic insulating layer as the spin injection layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.


Regarding claim 22: Manipatruni  teaches in Fig. 1wherein the first conversion node includes
a first magnet layer 110 having a predetermined magnetization direction and generating the spin current by the input source,
the spin current injection layer 1410 injecting the spin current determined according to the predetermined magnetization direction,
a spin-charge conversion layer 1425 converting the spin current into the charge current based on an inverse spin-Hall effect, and
a connector 130 transmitting the charge current, and
wherein the spin current injection layer is a non-magnetic insulating layer (as explained in claim 22.

Regarding claim 27: Manipatruni  teaches wherein the first magnet layer is formed by a single magnet 110 in order to perform a logic value inverting function of a signal.

Regarding claim 28: Manipatruni  teaches wherein the first magnet layer is formed by a synthetic antiferromagnet in order to perform a function of adjusting impedance while maintaining a logic value of the signal.

The recitation of “to perform a function of adjusting impedance while maintaining a logic value of the signal.” does not distinguish the present invention over the prior art of Manipatruni who teaches the structure as claimed. 
The Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  

Regarding claim 29: Manipatruni  teaches in Fig. 6 wherein the first conversion node further includes a current transmission layer 615 formed on one surface of the first magnet layer 6105 , and wherein the magnetization direction of the first magnet layer is switched by current which flows through the current transmission layer.


Claims 23-26 are rejected under 35 U.S.C. 103 as being obvious over Manipatruni et al et al (US 2017/0243917 A1) in view of Buhrman et al. (CN 107004440 A) and Han et al. (CN 108470826 A)

Regarding claim 23: Han teaches in page 4 wherein the spin current injection layer 14 comprises MgO or MgO based insulator.

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to havethe material as climed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claims 24-26: Buhrman teaches wherein the MgO based insulator includes an atomic thick Mg insertion layer (Buhrman teaches thin layer).

Thus, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have the feature as claimed with routine experiment and optimization since the thickness has to be thin in order to reduce leakage current according to the teaching of Burhman (page 39). In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Claims 1, 3-4, 7, 9 are rejected under 35 U.S.C. 103 as being obvious over Manipatruni et al et al (US 2017/0243917 A1

Regarding claim 1: Manipatruni teaches in Fig. 1 about a spin logic device comprising:

    PNG
    media_image1.png
    481
    739
    media_image1.png
    Greyscale

a first conversion node which is injected with spin current Idrive according to an input source Vdd, and converts the spin current into the charge current Ic through a first conversion layer 140 and outputs the charge current; and
a second conversion node which the magnetization of a magnet layer 120 is switched by a write magnetic field and an effective electric field induced by the charge current to output the spin current ([0034] –[0035]),
wherein the second conversion node includes a second magnet layer 120 having a predetermined magnetization direction and generating a spin current and the magnetization of the second magnetic layer is switched by the write magnetic field and the effective electric field induced by the charge current,

a dielectric layer 150 accumulating charges induced according to the charge current and reducing the magnetic anisotropy energy of the second magnet layer by the induced charges to switch the magnetization of the second magnet layer, and
a connector 130 applied with the charge current output from the first conversion node.

Regarding the limitation “is switched by a write magnetic field and an effective electric field induced by the charge current to output the spin current”, “generating a spin current and the magnetization of the second magnetic layer is switched by the write magnetic field and the effective electric field induced by the charge current”, “reducing the magnetic anisotropy energy of the second magnet layer by the induced charges to switch the magnetization of the second magnet layer” does not distinguish the present invention over the prior art of Manipatruni who teaches the structure as claimed. 
The Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  

Regarding claim 3: Manipatruni teaches in [0026] wherein the dielectric layer comprises (Hf,Zr)O2 (similar materials bismuth ferrite (BFO), chromium (III) oxide (Cr2O3) or magnesium oxide (MgO)).

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to havethe material claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 4: Manipatruni teaches in [0028] wherein the thickness of (Hf,Zr)O2 is 10 nm or less  (5 nm).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Regarding claim 7: Maripatruni teaches wherein the dielectric layer comprises a ferroelectric material [0026], and the dielectric layer accumulates the charges at interface with the connector, allowing the accumulated charges to serve as the effective electric field, induces the charges at an interface with the second magnet layer due to an electrical dipole polarization phenomenon, and reduces the magnetic anisotropy energy of the second magnet layer by the induced charges to switch the magnetization of the second magnet layer.

Regarding the limitation “accumulates the charges at interface with the connector, allowing the accumulated charges to serve as the effective electric field, induces the charges at an interface with the second magnet layer due to an electrical dipole polarization phenomenon, and reduces the magnetic anisotropy energy of the second magnet layer by the induced charges to switch the magnetization of the second magnet layer” does not distinguish the present invention over the prior art of Manipatruni who teaches the structure as claimed. 
The Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  

Regarding claim 9: Manipatruni teaches in Fig. 6 wherein the second conversion node further includes a current transmission layer 615 formed on one surface of the second magnet layer, and wherein the magnetization direction of the second magnet layer is switched by current which flows through the current transmission layer.

Claim 2 is rejected under 35 U.S.C. 103 as being obvious over Manipatruni et al et al (US 2017/0243917 A1) in view of Buhrman et al. (CN `07004440 A) 

Regarding claim 2: Manipatruni teaches in Fig. 1 wherein the second conversion node includes a first portion (the portion under ME layer) of the connector 130, and
wherein the first conversion node includes
a first magnet layer 110 having a predetermined magnetization direction and generating the spin current by the input source,
a spin current injection layer 1410 injecting the spin current determined according to the predetermined magnetization direction, the spin-charge conversion layer converting the spin current into the charge current based on an inverse spin-Hall effect [0015], and
a second portion (middle portion of 130) of the connector transmitting the charge current, and
wherein the spin current injection layer is a non-magnetic insulating layer.

Manipatruni does not teaches wherein the spin current injection layer is a non-magnetic insulating layer.

Burhman teaches in Fig. 1 and page 39 about a spin current injection layer, which is a non- magnetic insulating layer between a magnetic layer 110 and charge conversion layer 104.

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to substitute Manipatruni’s layer 1410 with Burhman’s non-magnetic layer to ensure effective to produce a spin-polarized current in the SHE metal layer  and to prevent or reduce the charging current leakage in the SHE metal layer (Burhman, page 39).

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have non-magnetic insulating layer as the spin injection layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.



Allowable Subject Matter

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The limitation allowable is “a cladding magnet layer covering the bottom and the sides of the connector in which the charge current flows and having a soft magnetic cladding conductor structure,
wherein the cladding magnet layer switching the magnetization of the second magnet layer through the write magnetic field formed by the charge current which flows in the connector” in combination with other limitations as a whole.

Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The limitation allowable is “wherein the current is supplied from a current supply unit, and wherein the current supply unit includes a capacitor connected between an input node and a ground and a transistor in which a gate electrode is connected to the input node, a first electrode is connected to a dependent power source, and a second electrode is connected to one end of the current transmission layer” in combination with other limitations as a whole.

Response to Arguments
11.	Applicant's arguments with respect to claims 1, 21 have been considered but are moot in view of the new ground(s) of rejection

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897